J-S38001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ANTHONY LEE BUSH                        :
                                         :
                   Appellant             :   No. 1300 WDA 2016

                  Appeal from the PCRA Order June 9, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0002740-2012

BEFORE:    BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                          FILED AUGUST 17, 2018

      Anthony Lee Bush appeals from the order dismissing without a hearing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546.      We vacate the order and remand for further

proceedings consistent with this memorandum.

      Appellant was convicted of third-degree murder and endangering the

welfare of a child. On April 29, 2013, Appellant was sentenced to an aggregate

term of twenty-three-and-one-half to forty-seven years imprisonment. This

Court affirmed Appellant’s judgment of sentence, and our Supreme Court

declined discretionary review.   Commonwealth v. Bush, 107 A.3d 240

(Pa.Super. 2014) (unpublished memorandum), appeal denied, 112 A.3d 649

(Pa. 2015).

      Appellant filed a timely pro se PCRA petition in February 2016. Counsel

was promptly appointed, and on June 6, 2016, filed a motion to withdraw as
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S38001-18


counsel and a no-merit letter pursuant to Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988) (en banc).      On June 9, 2016, the PCRA court granted

counsel’s motion and issued notice of its intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907. Appellant filed a pro se notice

of appeal, but was advised that there was no final order from which to appeal.

The PCRA court issued the final order on July 26, 2016, and Appellant filed a

timely notice of appeal.

      Appellant presents the following issues for our review.

      I.    Did [the PCRA] court and [PCRA] counsel adequately review
      court records pursuant to the methods set [forth] in Turner and
      Finley?

      2. Did PCRA counsel misrepresent and fail to address Appellant[’]s
      raised issues in the Turner/Finley letter; did [the PCRA] court
      improperly grant withdrawal of PCRA counsel giving Appellant no
      chance to respond and err in dismissing his PCRA petition?

Appellant’s brief at 6.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled.   We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.”         Commonwealth v.

Johnson, 179 A.3d 1153, 1156 (Pa.Super. 2018) (internal quotation marks

omitted).

      The PCRA court opined that Appellant waived all claims for appeal by

failing to file a Rule 1925(b) statement. PCRA Court Opinion, 1/5/17, at 2-3.

The PCRA court is incorrect for several reasons.   First, the PCRA court’s order

                                     -2-
J-S38001-18


directing Appellant to file a concise statement does not comply with Pa.R.A.P.

1925(b)(3). That subsection provides that the court’s order directing the filing

of a concise statement shall specify, inter alia, that the statement shall be

filed of record and served on the judge, and that any issue not included in the

statement shall be deemed waived. Id. Here, the PCRA court’s order merely

directs that a statement “be filed with the Court on or before October 21,

2016.” Order 9/8/16. It does not specify that the statement had to both be

filed with the court and served on the judge. More importantly, it does not

advise Appellant that failure to comply would result in waiver. The deficiencies

in the PCRA court’s order preclude a finding of waiver.             See, e.g.,

Commonwealth v. Jones, ___ A.3d ___, 2018 WL 3433387 at *3-*4

(Pa.Super. July 17, 2018).

      Furthermore, the court docket fails to indicate when, or even if, the

order to file a statement was served on Appellant as required by Pa.R.Crim.P.

114(C)(2)(c).    We have repeatedly refused to find waiver in these

circumstances.      See Commonwealth v. Davis, 867 A.2d 585, 588

(Pa.Super. 2005) (en banc); Commonwealth v. Chester, 163 A.3d 470, 472

(Pa.Super. 2017); Commonwealth v. Williams, 959 A.2d 1252, 1256

(Pa.Super. 2008).

      The Commonwealth advocates a different basis for finding Appellant’s

issues waived.   It claims that waiver applies because Appellant raised his

challenges to the effectiveness of PCRA counsel for the first time on appeal.


                                     -3-
J-S38001-18


Commonwealth’s brief at 18-19 (citing, inter alia, Commonwealth v. Pitts,

981 A.2d 875 (Pa. 2009)).       The Commonwealth contends that Appellant

should have stated his objections in response to counsel’s motion to withdraw

or to the court’s Rule 907 notice. Id.

      We observe that, in addition to claiming that PCRA counsel improperly

withdrew, Appellant claims that the PCRA court erred in allowing counsel to

withdraw. He avers that the PCRA court failed to conduct an independent

review of the record and did not give him a chance to respond. Appellant’s

brief at 9. Thus, Appellant raises claims both of PCRA counsel’s ineffectiveness

and PCRA court error. Yet the record shows that, as with his claims of PCRA

counsel’s ineffectiveness, Appellant raised his claims of PCRA court error for

the first time on appeal.

      Appellant claims that he was not given the opportunity to respond.

Appellant’s brief at 9. The record supports Appellant’s contention.

      First, the record does not show that Appellant was properly advised of

his right to respond to counsel’s motion to withdraw. Counsel, in his letter

addressed to the PCRA court, indicated that he “intends to provide” Appellant

with a copy of the Turner/Finley letter, and that he “will advise [Appellant]

that if undersigned counsel is permitted to withdraw, then [Appellant] can

proceed pro se or employ his own private counsel.” Turner/Finley Letter,

6/5/16, at 1-2.   Counsel’s certificate of service stated that Appellant was

served with a copy of the letter and motion to withdraw. Id. at 12. There is


                                     -4-
J-S38001-18


no additional correspondence in the record from counsel to Appellant

regarding his rights.

      To comply with the technical requirements of Turner and Finley,

counsel must provide “a statement advising [the] petitioner of the right to

proceed pro se or by new counsel.” Commonwealth v. Wrecks, 931 A.2d
717, 721 (Pa.Super. 2007). Counsel’s letter misinformed Appellant that his

rights took effect only if withdrawal was permitted by the PCRA court.

Accordingly, Appellant had no opportunity to respond before counsel

withdrew.

      Appellant did not have to wait long, as the PCRA court granted counsel’s

motion three days after it was filed, and simultaneously issued notice of its

intent to dismiss Appellant’s petition without a hearing. Order, 6/9/16. The

order advised Appellant that he had the right to respond to the notice, pro se

or through hired counsel, within twenty days.     However, as with the Rule

1925(b) order discussed above, the docket does not indicate when, or even

if, the June 9, 2016 order was served upon Appellant. Without proper entry

of the order, its requirements were never triggered. Accord Commonwealth

v. Jerman, 762 A.2d 366, 368 (Pa.Super. 2000) (holding time for filing notice

of appeal never commenced because the docket did not indicate that the

appellant was provided with a copy of the final order).

      As our Supreme Court has explained, “due process requires that the

post conviction process be fundamentally fair. Thus, petitioners must be given


                                    -5-
J-S38001-18


the opportunity for the presentation of claims at a meaningful time and in a

meaningful manner.”     Commonwealth v. Bennett, 930 A.2d 1264, 1273

(Pa. 2007) (citations omitted).     In this case, Appellant was denied the

opportunity to advocate for himself as to his claims and counsel’s compliance

with Turner and Finley before the PCRA court ruled that the petition lacked

merit and allowed counsel to withdraw. Further, we are uncomfortable finding

waiver based upon Appellant’s failure to file objections to the PCRA court’s

notice of intent to dismiss when the record does not show that the notice was

served on Appellant, let alone that it was served in a timely manner.

      We therefore vacate the trial court’s order dismissing Appellant’s

petition. Upon remand, the PCRA court shall enter an order, in full compliance

with Pa.R.Crim.P. 114, instructing Appellant to raise any and all objections he

may have to the withdrawal of PCRA counsel and the dismissal of his petition.

If the PCRA court concludes that Appellant identifies any arguably-meritorious

issue, it shall appoint new counsel for the filing of an amended petition. If the

PCRA court concludes that Appellant failed to assert any issues of merit, then

it shall dismiss his petition by order that is entered in full compliance with

Pa.R.Crim.P. 114, and Appellant may file a new appeal from that order.

      Order vacated.      Case remanded with instructions.           Jurisdiction

relinquished.




                                      -6-
J-S38001-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2018




                          -7-